The opinion of the court was delivered by
Miller, J.
The defendant, convicted of larceny, appeals from lis sentence.
The appeal is based on the motion in arrest of judgment alleging that defendant was convicted of the larceny of immovable property, to-wit: bee hives, claimed in the motion to have formed part of the immovable. A motion in arrest, of this character, is designed to point out an alleged defect apparent on the face of the indictment. On reference to the indictment we And no such defect. The subject -of the larceny is charged to be two bee hives, with no averment they formed part of any immovable. Bee hives are undoubtedly personal ■property. There is, therefore, nothing to support the motion, and we are dispensed from the necessity of determining whether the .hives, if attached to the immovable, could be the subject of. larceny.
The exception reserved to the admissibility of the testimony of a witness remaining in the court after the order for the separaticn of the witnesses presents no ground to reverse the sentence. The ■judge states the witness did not understand English and in the judge’s view was not included in the order. Besides, we do not appreciate this exception is relied on in this court.
It is therefore ordered, adjudged and decreed that the sentence of •ihe lower court be affirmed.